DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I comprising a polyether flexible block in the reply filed on July 29, 2022 is acknowledged.  The traversal is on the ground(s) 
that Satou does not disclose the use of a polycarbodiimide for blocking a carboxylic acid chain end of the copolymer.  This is not found persuasive because Satou reacts the same components via the same process and, as such, it would be expected that a similarly-constituted carboxylic acid end blocked block copolymer would result.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 13, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 29, 2022.
Claim Rejections - 35 USC § 112
Claims 1-7, 9, 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, given that the term “flexible” is relative, it is unclear what is meant by a “flexible block”.
In claims 6, 7 and 9, “mixtures” is redundant to the antecedently-recited “at least one”.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 14 and 15 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0210852 (Satou).
Satou discloses a composition obtained by reacting (A) a block copolymer containing a hard polyamide segment (meets Applicant’s rigid polyamide block) and a polyether soft segment (meets Applicants’ flexible block) with (B) a polycarbodiimide (meets Applicants’ polycarbodiimide) (e.g., abstract, [0034, [0100-0105], examples, claims).  
As to claims 1 and 14, to the extent, the polyamide-polyether block copolymer contains terminal carboxylic acid groups (e.g., [0153], examples) and reacts with the polycarbodiimide, it is reasonably believed that said carboxylic acid groups would inherently react with the polycarbodiimide (inherently meets Applicants’ carboxylic acid chain end blocked with polycarbodiimide limitation).   “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Satou which is derived from similar components and a similar process.
As to claim 2, inasmuch as Satou uses the same polycarbodiimide Stabaxol P400 [0187] described by Applicants’ specification [0093], it is reasonably believed that it inherently meets the presently claimed weight average molecular weight.
As to claim 3, Satou exemplifies various examples meeting the presently claimed polycarbodiimide amount.
As to claim 4, it would be expected that Satou’s similar polyamide-polyether block copolymer reaction with polycarbodiimide would similarly form a urea bond.
As to claim 5, given that Satou’s components and reaction thereof are similar to those defining the presently claimed block copolymer, it would be expected that the former would also be in noncrosslinked form governed by similar dispersity.
As to claim 6, Satou discloses block copolymer containing soft polyether blocks.
As to claim 10, Satou’s exemplified polyamide-polyether block copolymers, given their similar constitution, appear to meet the presently claimed weight ratio.
As to claim 15, Satou mixes the polyamide-polyether block copolymer and polycarbodiimide in a twin-screw extruder (e.g., examples).
Satou anticipates the above rejected claims in that it is reasonably believed that the exemplified polyamide-polyether block copolymers have carboxylic acid terminal groups, wherein said carboxylic acid groups would react with the polycarbodiimide to inherently engender a polyamide-polyether block copolymer end blocked with the polycarbodiimide. That is, the claimed and prior products appear to be identical or substantially identical in structure or composition since they are produced by identical or substantially identical processes.  In the alternative, it would have been obvious to one having ordinary skill in the art to adjust the molar ratio of diamine component to dicarboxylic acid component [0042] to engender a polyamide-polyether block copolymer having carboxylic acid chain ends in accordance with the desired molecular weight.
Claim Rejections - 35 USC § 103
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0210852 (Satou) described hereinabove in view of US 2016/0376483 (Eustache).
As to claim 7, while Satou does not expressly disclose a polyether glycol, given that it is well known in the art to use polyether diamines and polyether glycols as viable alternatives in the production of similar polyamide-polyether block copolymers, per Eustache (e.g., [0018], [0080]), it would have been obvious to one having ordinary skill in the art to use a polyether glycol in place of the polyetherdiamine disclosed by Satou with the reasonable expectation of success. That is, it would have been obvious to one having ordinary skill in the art to use a PPG-PTMG glycol in place of the exemplified PPG-PTMG diamine with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 9, Satou discloses that the polyamide-polyether block copolymer can be derived from additional aliphatic diamines such as hexamethylene diamine [0029].  Accordingly, it would have been obvious to one having ordinary skill in the art to further incorporate hexamethylene diamine in the exemplified sebacic acid-containing reaction mixture to engender a polyamide-polyether block copolymer comprising PA 610 units. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 10, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending 16/763566 and 16/763571 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims comprise a similarly-constituted polyamide-polyether block copolymers chain end blocked with a polycarbodiimide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			/ANA L. WOODWARD/                                Primary Examiner, Art Unit 1765